Citation Nr: 1205126	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a left knee disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that determined that new and material evidence had not been received to reopen service connection claim for a left knee disability; and denied service connection for an acute back strain, bilateral hearing loss, and tinnitus.  The Veteran disagreed with the denials of service connection for the left knee disability, hearing loss, and tinnitus.

In an August 2008 rating decision, the RO granted service connection for bilateral hearing loss, and in a February 2011 rating decision, the RO granted service connection for tinnitus.  These decisions represent a complete grant of the benefits sought with respect to the Veteran's hearing loss and tinnitus claims.

The Board also observes that in his February 2008 notice of disagreement, the Veteran indicated that he would like a Travel Board hearing if his claim is not granted.  However, on his substantive appeal received in September 2008, he indicated that he did not want a Board hearing.  Therefore, according to a deferred rating decision dated in November 2011, the RO sought clarification.  Thereafter in the same month, the Veteran indicated that he does not wish to have a Board hearing (see November 2011 contact report).  As such, the prior hearing request is considered withdrawn.

In an August 2008 decision, the RO granted service connection for bilateral hearing loss, assigning a noncompensable rating.  In October 2008, the Veteran expressed disagreement with the rating assigned and the RO issued a statement of the case in February 2011.  However, according to a Report of General Information dated in February 2011, the Veteran indicated that he wished to withdraw his hearing loss claim.  A substantive appeal has not been received on this issue; it is therefore not in appellate status.

In November 2011, the Board received from the Veteran an additional statement in support of his claim.

As will be discussed in further detail below, the Board herein reopens the service connection claim for a left knee disability.  This reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an unappealed September 1973 decision, the RO denied the Veteran's service connection claim for a left knee disability.

2.  The additional evidence received since the last final decision raises a reasonable possibility of substantiating the service connection claim for a left knee disability.


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the service connection claim for a left knee disability, the claim is therefore reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a service connection claim for a left knee disability.  In this decision, the Board reopens such claim and remands it for further development. As such, no discussion of VA's duty to notify and assist is necessary at this time.

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002). "  The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117   (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Here, by way of history, the Veteran filed his initial service connection claim for a left knee disability in 1973.  In a September 1973 rating decision, the RO denied such claim.  Evidence of record at the time included service treatment records, a hospitalization summary report dated in June 1973, and the Veteran's contentions.  The RO indicated that while service treatment records show injury to the right knee, they are negative for a left knee injury.  It was also noted that VA medical evidence dated in June 1973 showed a diagnosis for a dislocated lateral meniscus of the left knee.  The Veteran did not appeal the September 1973 denial and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

Thereafter, in October 2006, the Veteran sought to reopen his service connection claim for a left knee disability.  

Evidence added to the claims folder since the final September 1973 decision includes VA medical evidence, private medical evidence, the Veteran's statements, and another lay statement.  Significantly, according to a Report of General Information dated in February 2011, the Veteran stated that the Army incorrectly identified the wrong knee injured during service.  He stated that his left knee was actually the one injured during service.  Presuming the Veteran's statement credible for the purposes of reopening the claim only, it relates to an unestablished fact necessary to substantiate the claim, as it raises the possibility that the Veteran's current left knee disability is related to service.   38 C.F.R. § 3.156 (2011).  

Moreover, according to a January 2007 statement, P.E., the Veteran's fellow service member, indicated that he served with the Veteran in Vietnam and noted that during their tour, the Veteran injured his knee while unloading supplies from a semi flatbed trailer.  P.E. stated that he took the Veteran to the medical center on base for treatment.  P.E. did not indicate which knee was injured.  Nevertheless, presuming P.E. statement credible for the purposes of reopening the claim only, it also relates to an unestablished fact necessary to substantiate the claim, as it raises the possibility that the Veteran's current left knee disability is related to an injury during service.   38 C.F.R. § 3.156 (2011).  Based on the foregoing, the service connection claim for a left knee disability is reopened.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to that extent, the appeal is granted. 


REMAND

The Veteran currently maintains that he injured his left knee during service while unloading supplies from a semi flat bed.  He states that he was put on rest duty and light duty on several occasions until he was able to return to full duty.  A review of the Veteran's service treatment records show treatment for a right knee injury in July 1968 and May 1969, but a left knee injury is not shown in the record.  In June 1973, approximately three years after service discharge, the Veteran was hospitalized for a dislocation of the left lateral meniscus.  See Hospitalization Summary from the University Medical Center, Student Health Clinic.  At that time, the Veteran attributed his left knee condition to an injury while playing football during service in 1965, prior to service.  In August 1973, he underwent a left medial and lateral meniscectomy at a VA Medical Center.  

On review of the record, the Board finds that further development is necessary. In his substantive appeal, received in September 2008, the Veteran stated that he was treated for left knee injury during service in December 1968 and January 1969 at the 1st Division Field Hospital in Dian, Vietnam.  In February 2010, the RO requested such records from the National Personnel Records Center (NPRC).  However, the RO, in an October 2010 memorandum, determined that the clinical treatment records from the 1st Division Field Hospital in Dian are unavailable for review after an exhaustive unsuccessful search.  Nonetheless, in his substantive appeal, the Veteran indicated that muster records or morning reports showing left knee injury should be available.  As there is no indication that any morning reports or muster records have been requested, the Board finds that, on remand, a request should be made. 

The Board further notes the Veteran's most current assertion that his service treatment records actually identify the incorrect knee injured.   He states that the injury shown during service actually occurred to his left knee and not his right.  

In any event, in light of the evidence of a current left knee disability, the Veteran's statements, and his January 2007 buddy statement, the Board finds that a VA examination of the left knee is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the NPRC or any other appropriate organization any daily sick reports, morning reports, muster rolls, or any similar records of the 1st Infantry Division, 21st S & T Battalion stationed in Dian between December 1968 and July 1969 (see September 2008 substantive appeal).   Any injury to the Veteran's knees should be identified in these records.

All efforts must be documented and associated with the claims folder.  If no records are available, documentation to that effect is required and should be associated with the claims folder. 

2.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions: 

(i) On the basis of the clinical record, can it be concluded as clear and unmistakable that the Veteran's left knee disability preexisted his entry into active military service? 

(ii) If it is found as clear and unmistakable that a left knee disability did clearly preexist service, can it also be concluded clearly and unmistakably that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?; and 

(iii) If a left knee disability is not found to have so preexisted service, is it at least as likely as not that the left knee disability is related to or had its onset during service?  

Any opinion should be reconciled with all evidence of record, to include the service treatment records, the 1973 hospitalization summary report, the Veteran's statements, and the January 2007 buddy statement.  

The examiner must specifically acknowledge and discuss the Veteran's lay report of a continuity of left knee symptoms since service and comment on his assertion that the injury shown in service was to his left knee and not his right.   

A complete rationale for all opinions expressed must be provided in a typewritten report.  If the examiner cannot provide the requested opinion without resorting to speculation, a rationale as to why such is the case must be provided.

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


